On Petition for Rehearing.
Hadley, J.
7. Appellants have filed a petition for a rehearing in the above cause, and earnestly insist that the opinion heretofore given is erroneous. They base their contention upon the premise that since the summons or notice of appeal was directed to and served upon Flora Hawkins, as guardian of the person and estate of Oliver M. Griffin, this brought Flora Hawkins in her own person before the court and within its jurisdiction. This is a false premise; and appellants, in fact, concede this when they petition this court to permit them to amend *471the assignment of errors and make her a party thereto. If she is already within the jurisdiction of the court, the insertion of her name in the assignment of errors would make little difference. El ora Hawkins, as guardian of the person and estate of Oliver M. Griffin, in legal contemplation, is an entirely different person from Flora Hawkins in her personal capacity. In re Batchelder (1888), 147 Mass. 465, 18 N. E. 225; Johnson v. Graves (1891), 129 Ind. 124; Lomerson v. Vroom (1886), 42 N. J. Eq. 290, 11 Atl. 13. If this were an original proceeding instituted against Elora Hawkins, as guardian of the person and estate of Oliver M. Griffin, and summons had been served on her as such guardian only, surely no one would contend that judgment might be rendered in such proceeding against her personally.
5. When this appeal was taken the appellee named herein had ceased to exist. Notice of this appeal was pretended to be served on this non-existent person. Such an appeal is a fiction, a nullity, as is well established by the authorities cited in the -original opinion.
8. Whether this court has the inherent power to relieve against actual fraud and concealment by extending the statutory time for taking an appeal — and this is what is virtually asked for here — we do not decide. Such a power, if ever exercised, should only be invoked in the clearest cases and where the party seeking its aid is wholly without fault. This is not the case here.
The only claim of concealment or deception is of a negative sort. Appellee was under no obligation whatever to inform appellants of the death of her ward. Appellants made no effort to ascertain the condition of the guardianship during the period from the rendition of the judgment to the taking of the appeal. And, while they did hot live in the same vicinity, yet, with the modern means of communication, this is no valid excuse. Moreover, appellants took their appeal only twenty-five days before the expiration *472of the year for the taking'of the same. Had they been diligent in that behalf they would not now be asking for an extension of the statutory period.
Rehearing denied.
Roby, P. J., Watson and Rabb, JJ., concur. Myers, C. J., and Comstock, J., absent.